Citation Nr: 1002988	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for skin disability of the 
arms and face, including chloaracne, claimed as due to 
herbicide (Agent Orange) exposure. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1968 to November 
1970.

The matter on appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2005 rating decision, in 
which the RO, inter alia, denied the Veteran service 
connection for cystic acne of the arms and face (to include 
as due to herbicide (Agent Orange) exposure).  The Veteran 
filed a notice of disagreement (NOD) in November 2005, and 
the RO issued a statement of the case (SOC) in September 
2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2006.

In August 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.

In January 2008, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for additional development.  After accomplishing further 
action, in November 2009, the RO issued a supplemental 
statement of the case (SSOC) reflecting the continued denial 
of the claim.

While the RO characterized the claim on appeal as involving 
cystic acne of the arms and face based on earlier medical 
records, a recent medical record documents a diagnosis of 
chloracne, which the Veteran claims is the result of in-
service herbicide exposure.  Given the Veteran's assertions, 
the record, and what the RO has actually adjudicated, the 
Board has recharacterized this matter as reflected on the 
title page.  As indicated below, the Veteran is not 
prejudiced by this characterization, given the various 
theories of enlistment addressed  by the Board and the RO in 
adjudicating the claim.

As a final preliminary matter, as in the prior remand, the 
Board notes that in correspondence dated in August 2007, the 
Veteran indicated that he is also claiming service connection 
for hearing loss and for tinnitus.  As these matters have not 
been adjudicated by the RO, they are not properly before the 
Board; hence, they are again referred to the RO for 
appropriate action .


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The Veteran has been diagnosed with chloracne, a disease 
which is among those recognized by the VA Secretary as 
etiologically related to herbicides exposure.

3.  The Veteran was stationed at Camp Casey in South Korea 
from April 1969 to May 1970; and there is no objective 
evidence of actual exposure to herbicides, to include Agent 
Orange.

4.  As the Veteran did not serve in Vietnam, or in one of the 
specified units in South Korea that have been determined to 
have been exposed to herbicides, to include Agent Orange, 
within a specific time frame, he is not entitled to a 
presumption of exposure to herbicides, to include Agent 
Orange during such service, or a presumption of service 
connection for chloracne based on such exposure.

5.  There is otherwise no competent evidence or opinion 
establishing that the Veteran's chloracne or other skin 
disability first diagnosed many years after service is 
medically related to service. 


CONCLUSION OF LAW

The criteria for service connection for skin disability of 
the arms and face, including chloracne, to include as due to 
herbicide (Agent Orange) exposure, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in March 2008 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that he could send VA information that pertains to 
his claim.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the March 2008 letter, and opportunity for 
the Veteran to respond, the November 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records and VA treatment 
records.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's August 2007 
hearing, along with various written statements provided by 
the Veteran and by his representative, on his behalf.  
Included in the record is the August 2007 witness statement 
from the Veteran's spouse, who presented an account that was 
received several days after the August 2007 Board hearing 
regarding the onset of the Veteran's skin disorder relative 
to his period of military service.  No further RO action on 
this claim, prior to appellate consideration, is necessary. 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The appellant claims that service connection for chloracne of 
the arms and face is warranted pursuant to a special 
presumption for residuals of exposure to herbicide agents.  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 
57589 (1996).

As indicated, while the RO initially addressed the claim as 
one for service connection for cystic acne of the arms and 
face, the record indicates more recent  diagnosis of 
chloracne, which is among the diseases recognized by the VA 
Secretary as associated with herbicide exposure as set forth 
in 38 C.F.R. § 3.309(e).  In this case, however, the record 
does not present a basis for finding that the Veteran was 
exposed to any herbicide agents in service. 

In written statements in support of his claim, and during the 
August 2007 Board hearing, the appellant testified that, 
while stationed in South Korea at Camp Casey, he was 
approximately 11 miles to the south of the DMZ.  He reported 
that in the course of his duties as a supply clerk, he 
directly handled unwashed equipment and clothing used by 
soldiers who were stationed in the DMZ where Agent Orange was 
sprayed, and was thus exposed to Agent Orange.  He also 
testified that he personally handled an unknown herbicide 
that was used to kill weeds at his post, which he believed to 
be Agent Orange.  He also expressed his belief that he was 
exposed to Agent Orange through contaminated water sources at 
his post.  He also testified that he developed skin fungi at 
Camp Casey and that his wife noticed his skin condition when 
they first met, approximately 3 months after his discharge 
from active duty. 

The Board points out that the Department of Defense (DOD) 
provided to VA an inventory regarding Agent Orange use 
outside of the Republic of Vietnam.  Based on the current 
Department of Defense findings, the use of herbicides has 
only been acknowledged for specific units that served in 
areas along the DMZ in Korea between April 1968 and July 
1969.  Both the 2nd and 7th Infantry Divisions, United States 
Army, had units in the affected area at the time Agent Orange 
was being used.  Within the 7th Infantry Division, the units 
included the 1- 17th Infantry, 2-17th Infantry, 1-73rd Armor, 
and 2-10th Cavalry.  Field artillery, signal, and engineer 
troops also were supplied as support personnel during the 
time of the confirmed use of Agent Orange.  The estimated 
number of exposed personnel is 12,056.  See March 2003 fact 
sheet distributed by the Veterans Benefits Administration 
(VBA), which was posted in September 2003.

The evidence indicates that the appellant served in Korea 
from April 1969 to May 1970, within the window.  As discussed 
above, the DOD has only confirmed that specific units of the 
2nd and 7th Infantry Divisions, and supporting field 
artillery, signal, and engineer troops were exposed to Agent 
Orange from April 1968 to July 1969; however, the record does 
not reflect any evidence that the appellant was assigned to 
one of these specified units.  Although his military records 
show that he was in the 7th Infantry Division, he was 
attached to Company A, 7th Supply & Transport Battalion, and 
his Military Occupational Specialty (MOS) was as a supply 
clerk.  There is no indication in his military record that he 
was ever attached to the infantry, field artillery, signal, 
or engineer units of the 7th Infantry Division that were 
determined by the Department of Defense to have operated 
within the areas at the time Agent Orange was being used.

As, based on the current record, there is no evidence of 
actual or presumed Agent Orange exposure, the appellant is 
not entitled to presumptive service connection based on Agent 
Orange exposure, pursuant to 38 C.F.R. § 3.309(e). 

Notwithstanding the above, service connection for a 
disability claimed as due to herbicide exposure may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 
3.303.  Here, however, the record does not support a finding 
that chlorance or other skin disability-first diagnosed many 
years after service-is  medically related to service

The Veteran has consistently reported that his skin 
disability began in service and continued since his discharge 
from service.  In multiple statements, the Veteran's wife 
also reported that she noticed that the Veteran had a skin 
condition since they met in December 1970.  Here, however, 
the record simply does not establish that there exists a 
medical relationship between the Veteran's current chloracne 
and service, to include any presumed herbicide exposure 
therein.

Service treatment records reflect no complaints, findings, or 
diagnosis pertinent to the skin of the arms and face.  
Clinical evaluation of the skin was normal on separation 
examination in November 1970.

Post service, the Veteran was treated for fungus on his left 
foot in October 1973.  During VA examination in June 1974, 
the examiner noted that the Veteran's skin was within normal 
limits except for a small plantar lesion on the left foot.  A 
March 2003 private treatment note indicated that the Veteran 
presented with a skin rash on his right arm.  A VA treatment 
record in August 2005 revealed a diagnosis of tinea pedis and 
facial dermatitis.  A November 2005 treatment record 
indicates a diagnosis of cystic acne.  VA treatment records 
in January 2006, October 2006, February 2007 and December 
2008 reflect diagnoses of chloracne secondary to Agent Orange 
exposure.

As indicated, no skin disability of the hands or face was 
shown in service or for many years thereafter.  Indeed, the 
first documented complaints and diagnosis of a skin 
disability of the hand or face were in March 2003 when the 
Veteran presented with a skin rash on his right arm.  The 
Board points out that the passage of many years between 
discharge from active service and documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, there is no competent evidence  or opinion that 
there exists a  medical nexus between current chloracne or 
other skin disability and service.  Significantly, none of 
the Veteran's post-service treatment records reflect any 
medical opinion relating skin disability of the arms and face 
to his military service-to include alleged herbicide 
exposure therein-and neither the Veteran nor his 
representative has presented or identified any such opinion.  
The Board also points out that the fact that some medical 
records reflect the Veteran's own reported history of skin 
disability dating back to service does not constitute 
competent evidence of the required nexus.  See LeShore v. 
Brown, 8 Vet App. 406, 409 (a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional).

Finally, as regards any direct assertions by the Veteran 
and/or his representative on the matters of either herbicide 
exposure or medical etiology, the Board finds that such 
assertions provide no basis for allowing the claim.  As 
laypersons, neither is shown to have any particular training 
or expertise  to competent and persuasively establish either 
in-service herbicide exposure or that there exists a medical 
nexus between diagnosed skin disability and service.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
on appeal must be denied.  In arriving at this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as no competent, probative 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for skin disability of the arms and face, 
including chloracne, to include as due to herbicide (Agent 
Orange) exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


